DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Status of Claims
Claims 1, 3-16 and 34 are pending.
Claims 1, 3-16 and are rejected.
Claims 2 and 17-33 are canceled.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 14, 2021 has been entered.
 

Response to Arguments
Applicant's arguments filed December 14, 2021 have been fully considered but they are not fully persuasive. 


    PNG
    media_image1.png
    119
    667
    media_image1.png
    Greyscale

This argument is not persuasive. Rousseaux et al. disclose a process for the purification of a bioderived alcohol that includes steps of filtration, evaporation, ion exchange, distillation, in combination with the use of a wiped film evaporator (see entire disclosure, in particular the summary of invention, detailed description of the invention, examples and claims).   Rousseaux et al. disclose recovering residual alcohol in the bottom product that comprises high boilers with the use of the evaporation steps, which includes the use of a wiped film evaporator (see for instance paragraphs 0107 and 0115).  It is disclosed that additional purification steps may be performed to improve the purity of the end product (see paragraph 0023).  
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to subject the high-boiler streams of Adkesson et al. to wiped-film evaporation (WFE) to produce WFE distillates and subjecting the WFE distillates to further distillation, since Rousseaux et al. has shown that in a process for the purification of a bioderived alcohol that steps of filtration, evaporation, ion exchange, and distillation can be used in combination with the use of a wiped film evaporator and that these steps can be repeated in order to improve the purity of the end product.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of 
The applicants argue that Adkesson is directed to a process for purifying 1,3-PDO not 1,4-BDO.  
This argument is not persuasive.  Adkesson discloses on page 6, lines 7-9 that “It is further contemplated that the purification process disclosed herein by applicants is capable of effectively purifying glycols other than 1,3-propanediol.  Thus, one having ordinary skill in the art would have found it obvious to apply the purification process of Adkesson to bioderived 1,4-butanediol, since the bioderived 1,4-butanediol is a glycol.  Further, there would have been a reasonable expectation of success, since like the instant 1,4-butanediol the bioderived 1,3-propanediol of Adkesson is also obtained from fermentation broth. 
The applicants argue that Rousseaux does not teach or suggest any process for producing a purified 2,4-BDO product in which WFE is applied to a high boiler stream from a distillation column.   This argument is persuasive.   Thus, the rejection of claims 1 and 3-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2) in view of Pinkos et al. (US 2010/0101931 A1) and further in view of Rousseaux et al. (US 2011/0257441 A1) is withdrawn in favor of a rejection of claims 1 and 3-16 under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2) in view of Pinkos et al. (US 2010/0101931 A1).



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation 
Claims 1, 3-16 and 34 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Adkesson et al. (WO 2004/101479 A2) in view of Pinkos et al. (US 2010/0101931 A1).
Adkesson et al. disclose a process of purifying bioderived glycols comprising:
(a)    subjecting a crude bioderived glycol mixture to a first column distillation procedure to remove materials with a boiling point lower than the bioderived glycol from the crude bioderived glycol mixture to produce a first bioderived glycol-containing product stream; and
(b)    subjecting the first bioderived glycol-containing product stream to a second column distillation procedure to remove materials with boiling points higher than the bioderived glycol as a first high-boilers stream, to produce a purified bioderived glycol product (see page 4, lines 3-7 and lines 24-33; page 6, lines 7-9; page 8, lines 1-8 and lines 16-20; page 15, line 4 to page 16, line 28; page 20, lines 34-38; page 35, lines 11-15; Example #(8)9 and #(8)10; and claims 1, 15, and 18-20).  
Adkesson et al. disclose the process above further comprising (d) subjecting the first bioderived glycol-containing product stream, prior to performing step (b), to an intermediate column distillation procedure to remove materials with boiling points higher than the first bioderived glycol as a second high-boilers stream (see page 4, lines 24-28; page 8, lines 6-8; and page 16, lines 3-5 and lines 29-32) .

Adkesson et al. disclose the process above further comprising (f) treating the purified bioderived glycol product with a hydrogenation reaction (see page 8, lines 13-15; page 17, lines 1-2 and lines 35-37; and page 36, lines 17-25).
Adkesson et al. disclose the process above, wherein the crude bioderived glycol mixture is at least 50% (w/w), 60% (w/w), 70% (w/w), 80% (w/w), 85% (w/w) or 90% (w/w) glycol (see page 15, line 38 to page 16, line 2; Table 7 on page 29; page 36, lines 5-25; and page 39, lines 1-9).
Adkesson et al. disclose the process above, wherein the purified bioderived glycol product is greater than 90% (w/w), 91% (w/w), 92% (w/w), 93% (w/w), 94% (w/w), 95% (w/w), 96% (w/w), 97%, (w/w) 98% (w/w), 99% (w/w), 99.1% (w/w), 99.2% (w/w), 99.3% (w/w), 99.4% (w/w), 99.5% (w/w), 99.6% (w/w), 99.7% (w/w), 99.8% (w/w) or 99.9% (w/w), glycol (see page 5, lines 24-33; page 16, lines 37-38; page 22, lines 1-8; and Tables 17 and 18 on page 41).
Adkesson et al. disclose the process above, wherein recovery of glycol in the purified bioderived glycol  product from the crude bioderived glycol mixture is greater than 40%, 50%, 60%, 70%, 80%, 90%, 95%, 96%, 97%, 98% or 99% (see page 5, lines 24-33; page 16, lines 37-38; page 22, lines 1-8; and Tables 17 and 18 on page 41).

Adkesson et al. disclose the process above, wherein the pressure of the first column distillation procedure differs from the pressure of the second distillation procedure (see page 8, lines 21-23; page 16, lines 16-18 and page 21, lines 5-8).
Adkesson et al. disclose the process above further comprising culturing a modified non-naturally occurring organism to produce a bioderived glycol in a fermentation broth, subjecting the fermentation broth to a separation procedure to obtain a separated bioderived glycol product, and subjecting the separated bioderived glycol product to water removal and salt removal to produce the crude bioderived glycol mixture, wherein the separation procedure consists of a first filtration and a second filtration, wherein the first filtration is microfiltration or ultrafiltration, and wherein the second filtration is nanofiltration (see page 3, line 38 to page 4, line 1; page 4, lines 8-17; page 7, lines 9-23; page 8, line 26 to page 10, line 5; page 36, lines 5-11; page 39, lines 1-6; Examples # 2 to #6; claims 1, 7-9, 15, and 18).
Adkesson et al. disclose the process above, further comprising subjecting the crude bioderived glycol mixture to a polishing ion exchange using a polishing ion exchange resin that is an anion exchange resin (see page 4, lines 21-24; page 7, lines 36-38; page 14, lines 5-31; page 30, lines 4-7; Example #7; and claims 13, 14, and 18-20).

Adkesson et al. disclose the process above, wherein the salt removal is by primary ion exchange (see page 4, lines 1-3 and lines 21-24; page 7, lines 26-32; page 11, line 6 to page 12, line 33; and claims 1, 10-15, 18-20).
Adkesson et al. differ from the instant claims in that Adkesson et al. expressly disclose purifying bioderived 1,3-propanediol rather than bioderived 1,4-butanediol (1,4-BDO).  However, one having ordinary skill in the art before the invention was made would have found it obvious to carry out the purification process of Adkesson et al. to obtain purified bioderived 1,4-butanediol (1,4-BDO), since Adkesson et al. disclose that the purification process disclosed is capable of effectively purifying glycols other than 1,3-propanediol.    “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).
Adkesson et al. differ from the instant claims in that Adkesson et al. do not disclose wherein the purified bioderived glycol product is collected from a side-draw of the second column distillation procedure, wherein the purified bioderived glycol product collected from the side draw is in a vapor phase.
Pinkos et al. disclose a process for distillatively purifying crude 1,4-butanediol wherein pure 1,4-butanediol is withdrawn as a side draw (see entire disclosure, in particular paragraph 0007).  The process can be applied to crude 1,4-butanediol that 
One having ordinary skill in the art before the invention was made would have found it obvious that the purified glycol product of Adkesson et al. could be withdrawn via a side draw in a vapor phase, since Pinkos et al. have successfully shown that one can obtained purified 1,4-butanediol via a side draw in either liquid or gaseous form.    “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).
Adkesson et al. differ from the instant claims in that Adkesson et al. do not disclose subjecting the first high-boilers stream to wiped-film evaporation (WFE) to produce a first WFE distillate and subjecting the first WFE distillate to step (b) nor subjecting the second high-boilers stream to wiped-film evaporation (WFE) producing a second WFE distillate and subjecting the second WFE distillate to step (d).  Further, wherein the WFE is operated at a pressure of 4 mmHg to 7.5 mmHg as required by claim 34.
Pinkos et al. further disclose a process for obtaining very pure 1,4-butanediol wherein after removal of low boilers from the 1,4-butanediol the product stream fraction comprising organic high boilers and 1,4-butanediol may be further worked up by distillation in a further column (see paragraph 0018).   The bottom fraction comprising the high boilers is fed to a further column or alternatively to a falling-film evaporator or a 
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious to subject the high-boiler streams of Adkesson et al. to wiped-film evaporation (WFE) to produce WFE distillates and subjecting the WFE distillates to further distillation, since Pinkos et al. has shown that in a process for the purification of 1,4-butanediol the fraction comprising high boilers can be fed to a further column or alternatively to a falling-film evaporator or a thin-film evaporator operated at pressures from 0.005 to 1 bar, which encompasses the claimed pressure of 4 mmHg to 7.5 mmHg.  “A person of ordinary skill has good reason to pursue the known options within his or her technical grasp.  If this leads to the anticipated success, it is likely the product not of innovation but of ordinary skill and common sense.” KSR International Co. v. Teleflex Inc., 550 U.S.___, 82 USPQ2d 1385, 1395-97 (2007).   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms, which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3, 5, 7-10 and 13-16 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 3-8 of U.S. Patent No. 9,873,652 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 9,873,652 B2 purifies 1,4-BDO using a process that encompasses the claimed process steps.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639.  The examiner can normally be reached on M-F 7:00 am-3:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROSALYND A KEYS/Primary Examiner, Art Unit 1699